Citation Nr: 1615211	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  09-43 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.
 
2.  Entitlement to service connection for peripheral neuropathy, to include as due to herbicide exposure.
 
3.  Entitlement to service connection for a lung disability, to include scarring of the lungs, chronic obstructive pulmonary disease (COPD), and pulmonary fibrosis, to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel
INTRODUCTION

The Veteran had active duty from April 1969 to September 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in October 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

This case was previously before the Board in July 2014, when it was remanded for further development.


FINDING OF FACT

Hypertension, peripheral neuropathy, and lung disability were not present during the Veteran's period of active duty or for many years thereafter; and, the preponderance of the evidence provides evidence against the Veteran's diagnosed hypertension, peripheral neuropathy, and lung disability are related to his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

2.  The criteria for service connection for peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

3.  The criteria for service connection for a lung disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service. 38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d) (2015). 

Service connection for certain chronic diseases, including cardiovascular-renal disease (to include any combination involvement of the type of arteriosclerosis, nephritis, and organic heart disease), will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2015). 

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2015).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Additionally, a Veteran who, during active military, naval, or air service, served in the Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in Vietnam during the Vietnam era.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2015).

The VA General Counsel has determined that the regulatory definition requires that an individual actually have been present on the land mass of Vietnam. VAOPGCPREC 27-97; 62 Fed. Reg. 63604 (1997).  Specifically, General Counsel has concluded that in order to establish qualifying service in Vietnam, a Veteran must demonstrate actual duty or visitation in Vietnam.  Id.  Service in Vietnam is interpreted as requiring service on the landmass of Vietnam.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525). 

If a Veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease to a degree of 10 percent or more at any time after service (except for chloracne and acute and sub-acute peripheral neuropathy which must be manifested within a year of the last exposure to an herbicide agent during service), the Veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. § 3.307, 3.309(e) (2015).  The enumerated diseases include, in pertinent part, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R.  § 3.309(e) (2015).  

Effective August 31, 2010, VA amended 38 C.F.R. § 3.309(e) , in part, to add Parkinson's disease and ischemic heart disease to the list of diseases associated with exposure to certain herbicide agents.  See 75 Fed. Reg. 53202 -16 (Aug. 31, 2010).
Specifically, the Secretary of VA has determined that a presumption of service connection based on exposure to herbicides used in Vietnam during the Vietnam era is not warranted for other than the enumerated disorders, and any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See, e.g., Veterans and Agent Orange Update: Update 2010 (Update 2010), 77 Fed. Reg. 47924 -8 (Aug. 10, 2012). 

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that a claimant is not precluded from establishing service connection with proof of direct causation. Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, presumption is not the sole method for showing causation. 

In light of the foregoing, service connection may be presumed for residuals of Agent Orange exposure by showing two elements.  First, the Veteran must show that he served in Vietnam during the Vietnam era.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a)(6) (2015).  Second, the Veteran must be diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e), or otherwise establish a nexus to service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997). 

Analysis

The Veteran asserts that he has hypertension, peripheral neuropathy of bilateral upper and lower extremities (PN), to include as due to herbicide exposure, and a lung disability, to include as due to asbestos exposure.  

Ship logs in the Veteran's claims file show that the Veteran served abroad the USS Jouett, and that the ship docked in DaNang Harbor on Monday, September 8, 1969, and departed the harbor on Tuesday, September 9, 1969.  The deck logs show that some of the personnel (the captain, with presumably some accompanying crew) departed the ship, and returned aboard in about two hours.  

The VA Adjudication Procedures Manual (M21-1 MR) explains that for service connection under 38 C.F.R. § 3.307(a)(6) and 3.309(e) (2015), "service in the Republic of Vietnam... means [service in the Republic of Vietnam] or its inland waterways, or service in other locations if the conditions of service involved duty or visitation in the [Republic of Vietnam]." M21-1 MR, pt. IV., subpt. ii, ch.1, sec. h.28a (July 20, 2009).  However, M-21-1 MR, pt. IV., subpt. ii., ch. 1, sec. H.28.h, provides that service aboard a ship that anchored in an open deep-water harbor, such as DaNang, along the Republic of Vietnam coast, does not constitute inland water service or qualify as docking and is not sufficient to establish presumptive exposure to herbicides.  

Evidence of shore docking is required in order to concede the possibility that the Veteran's service involved duty or visitation in the Republic of Vietnam.

The Federal Circuit has found that VA's interpretation as requiring physical presence within Vietnam, or the territorial waters of Vietnam in order to be entitled to the presumption of herbicide exposure is not plainly erroneous or inconsistent with the language of section 3.307(a)(6)(iii) (2015).  Haas v. Peake, 525 F.3d 1168   (Fed. Cir. 2008).  It follows that VA's interpretation of "inland waterways" to expressly exclude DaNang Harbor as an inland waterway, absent evidence of docking, is reasonable.

The Veteran stated multiple times that he close to the shores of the Republic of Vietnam during service.  As DaNang Harbor is considered "brown water," the Veteran fails to meet the requirements for presumptive exposure to herbicide agents.  38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2015).  As a result, service connection based on Agent Orange exposure cannot be presumed to have been incurred during service in Vietnam.  Some of the Veteran's own statements regarding his service would support this finding, as cited above.

There is no evidence that the Veteran actually set foot in Vietnam.  That is, however, immaterial, as none of the disorders for which the Veteran is claiming service connection could be presumptively tied to herbicide exposure even if the Veteran was exposed to herbicides (again - there is no evidence for such exposure).

The Veteran cannot establish service connection on a direct basis either.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed Cir. 1994) (indicating that even if, as here, a Veteran is found not entitled to a regulatory presumption of service connection, the claim still must be reviewed to determine whether service connection may be established alternatively on a direct-incurrence basis by establishing the required causation).  See also Stefl v. Nicholson, 21 Vet. App. 120   (2007); and McCartt v. West, 12 Vet. App. 164, 167 (1999) (indicating the principles set forth in Combee, which in actuality involved exposure to radiation, are nonetheless equally applicable to claims based, instead, on exposure to Agent Orange).  While the Veteran has current diagnoses of hypertension and peripheral neuropathy, satisfying the first threshold element of service connection, a current disability, he cannot satisfying the second threshold element, an in-service incurrence or aggravation of a disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  There is no evidence showing that of hypertension and peripheral neuropathy occurred during active service.  The Veteran's STRs show no hypertension and peripheral neuropathy complaints, treatment, or diagnosis.  As such, the Veteran fails to meet the second threshold element of service connection.  Id.

For the above-stated reasons and bases, the Board concludes that the preponderance of the evidence is against a finding that service connection for hypertension and peripheral neuropathy, to include as due to herbicide exposure, is warranted. Service connection is not warranted based on a relationship to herbicide exposure because the evidence does not show that the Veteran was in an area where the presumption of exposure to Agent Orange applies, and, more importantly, the disabilities for which the Veteran claims service connection are not of the type for which presumptive service connection is available.  Furthermore, as explained below, service connection is not warranted on a direct basis, because there is no evidence that the Veteran incurred hypertension and peripheral neuropathy during active service.   

According to all the medical evidence of record, the Veteran was diagnosed with hypertension in 2006, 45 years after separation from active service.  

A March 2015 VA examiner opined that the disorder was not caused by the Veteran's active service, and that the Veteran's in-service blood pressure readings did not support a diagnosis of hypertension.  The examiner also opined that the Veteran's hypertension was not proximately due to, or the result of, or aggravated by, the Veteran's service-connected disabilities, as "medical literature shows no evidence for impaired hearing and/or tinnitus as causing hypertension."  The VA and private treatment records, in turn, showed a diagnosis of and treatment for hypertension, but did not provide a nexus between the disorder and the Veteran's active service (or any service-connected disabilities).     

According to all the medical evidence of record, the Veteran was diagnosed with ulnar neuropathy in 2008.  He was diagnosed with peripheral neuropathy with burning in the feet and hands in 2010.  A March 2015 VA examiner opined that the disorder was not caused by the Veteran's active service, and that the Veteran had a "longstanding history of alcohol abuse, a known cause of peripheral neuropathy."    The examiner also opined that the Veteran's peripheral neuropathy was not proximately due to, or the result of, or aggravated by, the Veteran's service-connected disabilities, as "medical literature shows no evidence for impaired hearing and/or tinnitus as causing peripheral neuropathy."  The VA and private treatment records, in turn, showed a diagnosis of and treatment for peripheral neuropathy, but did not provide a nexus between the disorder and the Veteran's active service (or any service-connected disabilities).     

As for his claim for a lung disability, to include COPD as due to asbestos exposure, the medical evidence of record does not show that the disorder is related to the Veteran's active service, or to any exposure to asbestos that the Veteran alleges occurred while he was in active service.  The evidence shows that the Veteran was hospitalized with bacterial pneumonia and lung abscess in 1996.  An August 1996 bronchoscopy showed "post inflammatory pulmonary fibrosis that the treating physician opined to be secondary to the lung infection.  November 2003 pulmonary function tests showed mild COPD.  

The records also show that the Veteran had a smoking history of over 40 years, and that he smoked one to one-and-a-half packs of cigarettes a day.  

As the March 2015 VA examiner related, smoking is the leading known factor for the development of COPD.  The examiner stated that the Veteran's STRs showed no lung-related complaints, and his September 1970 separation examination showed a normal lung examination and no lung issues.  The Veteran's post-service records showed no pulmonary complaints within one year of discharge, as noted by the March 2015 VA examiner.  The examiner also opined that medical literature did not show that asbestos exposure is a risk factor for COPD, and that while asbestos exposure was indeed a risk factor for pulmonary fibrosis, the Veteran's pulmonary fibrosis was secondary to a severe bacterial infection resulting in pneumonia with lung abscess.  

The March 2015 VA examiner also opined that the Veteran's lung disability is less likely than not proximately due to, or the result of, or aggravated by, the Veteran's service-connected disabilities, as there is no evidence in medical literature of impaired hearing and tinnitus causing or aggravating COPD or pulmonary fibrosis. The examiner noted that the Veteran's VA and private medical records do show treatment for scarring of the lungs, COPD, and pulmonary fibrosis, but none of them provide any links between the Veteran's active service and his claimed disorders.

The Board therefore finds that the preponderance of the evidence is against a showing that the Veteran's hypertension, peripheral neuropathy, or lung disability manifested to a compensable degree within one year of separation from service, or that the Veteran had continuous symptomatology of hypertension peripheral neuropathy, or a lung disability since separation from service.  The Veteran's blood pressure readings in service were normal, and he had no peripheral neuropathy or lung issues or complaints noted in his STRs.  The Veteran separated from service in September 1970.  The first diagnosis or treatment for hypertension was not until 2006, over 45 years later.  The first diagnosis or treatment of peripheral neuropathy was not until 2010, over 50 years after he separated from service (he has had ulnar neuropathy since 2008 addition to the peripheral neuropathy, which was diagnosed in 2010).  The first diagnosis of a lung disability was in 1996, over 25 years after separation from active service, and it followed a serious bacterial lung infection for which the Veteran was hospitalized. 

The Board notes that the passage of time between the Veteran's discharge and an initial diagnosis for the claimed disorder is one factor that weighs against the Veteran's claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that a lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim, just not the only or sole factor); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where the Veteran had failed to account for lengthy time period between service and initial symptoms of disability).  As a result, service connection is not warranted on a presumptive basis or on the basis of continuous symptomatology of hypertension, peripheral neuropathy, or a lung disability since service.  See 38 C.F.R. §§ 3.307, 3.309 (2015).

The Board has considered the Veteran's lay statements in support of his claims.  In written statements, the Veteran has stated that he believed that his claimed disabilities were the result of his active service, to include herbicide exposure and asbestos exposure. 

Although laypersons are competent to provide opinions on some medical issues, as to the specific issue in this case, diagnosing hypertension, peripheral neuropathy, and lung disorder and their etiologies falls outside the realm of common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (laypersons not competent to diagnose cancer). As a layperson, the Veteran has not been shown to possess the medical expertise to diagnose such disorders and their etiologies.  The claims file does not contain any medical examinations linking the Veteran's disorders to his active service, to his alleged herbicide exposure, or to his alleged asbestos exposure.  In sum, there is no evidence, medical or otherwise, to support the Veteran's statements.  Thus, as previously stated, the medical evidence of record is only against the Veteran's service connection claims.

The Board has also considered the printed-out internet articles in his claims file, which he submitted to show a connection between his claimed disabilities and exposure to herbicides and asbestos.  It is important for the Veteran to understand that, first and foremost, the articles do not speak about his particular case and do not consider his particular risk factors (an extensive history of both smoking and alcohol consumption, which are shown risks factors for his claimed disabilities).  Second, the article speak about possible correlation ("Agent Orange May Boost Vets' Hypertension Risk" - emphasis by the Board), and do not show definitive, or even likely, causation between his claimed exposure and claimed disabilities.  It is highly persuasive to the Board that medical professionals have considered the Veteran's past and present medical history and alleged exposures, and have found no link between his claimed disabilities and his active service.

In summary, the most probative evidence is against the Veteran's claims (not simply the service records, but the post-service medical records).  As such, they must be denied. 

In reaching the above conclusions, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claims of entitlement to service connection for hypertension, peripheral neuropathy, and a lung disability, that doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014). The claims of entitlement to service connection for hypertension, peripheral neuropathy, and a lung disability are denied.  38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49   (1990).

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a Veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist Veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).
In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

In this case, the Veteran was provided multiple notice letters informing him of both his and VA's obligations.  Therefore, additional notice is not required and any defect in notice is not prejudicial. 

With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  The Veteran has also been provided with multiple VA examinations for his various claims.  Upon review of this examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In addition, VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The RO associated with the claims file the Veteran's available service treatment records (STRs), service personnel records (SPRs), private treatment records, VA treatment records, and Social Security Administration (SSA) records.  The Veteran has not identified any relevant records aside from those that are already in evidence.  As such, Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to service connection for hypertension is denied.                   .
 
Entitlement to service connection for peripheral neuropathy is denied. 
 
Entitlement to service connection for a lung disability is denied. 


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


